SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

122
KA 10-00307
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

LEEANN B. MACARTHUR, DEFENDANT-APPELLANT.


CHRISTINE M. COOK, SYRACUSE, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (HEATHER A. PARKER
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered March 30, 2009. The judgment convicted
defendant, upon her plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court